Citation Nr: 1020167	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-13 110	)	DATE
	) 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for neck or cervical 
spine condition (claimed as right side neck pain).  

2.  Entitlement to service connection for thoracolumbar spine 
(claimed as mid-back pain).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1995 to December 
2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The Veteran was scheduled for a hearing before the Board in 
March 2010.  However, he did not appear for the hearing.  
Accordingly, the hearing request is deemed withdrawn.  See 38 
C.F.R. § 20.702 (2009).


FINDINGS OF FACT

1.  The competent medical evidence does not show a current 
diagnosis of a cervical spine disability.

2.  The competent medical evidence does not show a current 
diagnosis of a thoracolumbar spine disability.


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  Service connection for a thoracolumbar spine condition is 
not warranted.  38 U.S.C.A. §§ 1110, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO sent substantially compliant notice letters to the 
Veteran in October 1004 and January 2005.  Although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
Dingess, 19 Vet. App. at 473.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, afforded the Veteran an 
examination, and assisted the Veteran in obtaining evidence.  
Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and the Veteran 
has not contended otherwise. 

The Veteran's representative asserts that the August 2005 VA 
examination was inadequate as the examiner did not 
sufficiently discuss X-ray findings or provide a rationale 
for his opinion.  The Board notes that the VA examiner 
reviewed the claims file, examined the Veteran, considered 
his statements regarding continuity of symptomatology, 
described the Veteran's disability in sufficient detail, and 
did provide a rationale for the conclusions reached.  The 
examiner specifically commented on the cervical spine x-ray 
report.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) 
(finding that an examination report is adequate where it 
describes the disability in sufficient detail so the Board 
can make a fully informed evaluation of the disability).  The 
Board finds that the examination was adequate.

In sum, VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by 
a decision on the claim at this time.

Discussion

The Veteran contends that his cervical spine and 
thoracolumbar spine conditions are related to service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

The Veteran's December 1994 physical induction examination 
and his September 2003 separation physical examination are 
negative for complaints or a diagnosis of a cervical or neck 
or a thoracic disability.  The Veteran's service treatment 
records (STRs) contain a July 2003 complaint of a stiff neck 
from boxing for the past two months.  An October 2003 STR 
demonstrates the Veteran sought treatment for right-sided 
neck pain, which he has been experiencing for the past five 
months, resulting in a diagnosis of a cervical strain.  A 
November 2003 STR indicates that he complained of cervical 
pain.  

Regarding the thoracolumbar spine, the Veteran's STRs contain 
a June 1996 complaint of mid-back pain and a diagnosis of T-
3/4 strain.  March 1997 STRs demonstrate the Veteran sought 
treatment for mid-back pain, due to be being involved in a 
motor vehicle accident the day prior to seeking treatment; 
the Veteran was diagnosed with a thoracic strain.  An April 
1997 STR shows the Veteran complained of back pain; 
examination was normal.  The report of a September 2003 
medical assessment noted no pertinent defects or diagnoses.  

Subsequent to service, the Veteran underwent a VA examination 
in August 2005.  The Veteran reported that he has been 
suffering from neck and middle back conditions since 2003.  
The Veteran indicated that he experiences pain when engaging 
in physical activity, which is relieved by bedrest.  He does 
not take any medication for his conditions.  He has not been 
incapacitated due to either condition.  He has not lost time 
from work due to either condition.   

Examination of the Veteran's cervical spine did not reveal 
evidence of radiating pain on movement or evidence of muscle 
spasm.  Range of motion was normal and there was no 
additional limitation of joint function due to pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use.  X-rays showed straightening of the cervical 
curvature, otherwise negative cervical spine series.  The 
examiner reviewed the Veteran's x-rays and determined that 
the x-ray report showed insignificant straightening of the 
cervical spine.  The examiner opined, that there is no 
diagnosis for the Veteran's claimed right neck condition, 
because there is no pathology to render a diagnosis.    

Examination of the Veteran's thoracolumbar spine was within 
normal limits and x-rays were negative for a thoracic spine 
condition.  The examiner reviewed the Veteran's x-rays and 
noted the thoracic spine to be within normal limits.  The 
examiner opined, that there is no diagnosis for the Veteran's 
claimed middle back condition, because there is no pathology 
to render a diagnosis.    

The Veteran has alleged that he has continuously experienced 
cervical and thoracolumbar spine symptoms since service, 
however, at separation from service, no pertinent defects or 
diagnosis was noted.  Moreover, regarding the Veteran's 
thoracolumbar spine, STRs demonstrate that he last sought 
treatment for his claimed condition in April 1997.  The 
Veteran's STRs also demonstrate that he complained of 
cervical pain in November 2003, however, as indicated above, 
at separation from service, no pertinent defects or diagnosis 
was noted.  Furthermore, the post-service medical records do 
not include any diagnosis of a cervical or thoracolumbar 
spine disability; specifically, the August 2005 VA examiner 
did not find a current diagnosis of a cervical disorder or a 
thoracolumbar disorder.  The Board acknowledges the Veteran's 
contentions of cervical pain, as well as thoracolumbar pain, 
due to the aforementioned in-service incidents.  In this 
regard, the Board does not dispute the Veteran's cervical 
spine pain or thoracolumbar spine pain; as a layman he is 
competent to report the existence of symptoms ascertainable 
by the senses.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Pain alone, however, is not a disability for VA 
purposes.  Absent a competent diagnosis of an underlying 
cervical or thoracic spine disorder, service connection is 
not warranted for a cervical or thoracolumbar spine disorder.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Moreover, the Board acknowledges the argument made by the 
Veteran and his representative, regarding the Veteran's 
cervical spine.  Specifically, that the August 2005 VA 
examiner did not provide a rationale for his opinion, in 
which he reported no pathology to render a diagnosis of a 
cervical condition, as the Veteran's cervical spine x-rays 
demonstrated straightening of the cervical curvature.  In 
this regard, the Board notes that the August 2005 VA examiner 
specifically commented on the cervical spine x-ray report, 
finding that the report showed insignificant straightening of 
the spine, ultimately concluding that there was no pathology 
to render a current diagnosis.  

As noted above, service connection requires a showing of 
current disability.  A current disability is shown if the 
claimed condition is demonstrated at the time of the claim or 
while the claim is pending.  McClain v. Nicholson, 21 Vet App 
319 (2007).  The Veteran is competent to report symptoms of a 
neck or back condition.  Palczewski v. Nicholson, 21 Vet App 
174 (2007).  Weighing against that report, however, is the 
absence of a neck or back disability on VA examination, and 
the absence of any evidence of a neck or back disability 
elsewhere in the record since discharge from service.  Thus, 
without a diagnosis of a current disability, the Veteran has 
failed to meet the critical first element of a service 
connection claim and as such, his claim must be denied.  See 
Brammer v. Derwinski, 3 Vet App. 223 (1992).

In light of the aforementioned, the Board concludes that 
service connection for a cervical spine condition and 
thoracolumbar spine condition must be denied.  As reflected 
by the discussion above, the preponderance of the evidence is 
against the Veteran's claim.  As such, the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for cervical spine condition is denied.

Service connection for thoracolumbar condition is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


